Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on 12/07/2020 is acknowledged. The election was made with traverse.
Claims 5-6 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2020.

Applicant’s traversal is on the ground:
“Restriction is proper if two or more independent and distinct inventions are claimed in a single application (37 C.F.R. § 1.142(a)). Applicant respectfully submits that a search of the embodiments claimed in claims 1-4 and the embodiments claimed in claims 5-6 do not pose a serious search burden due to the overlapping elements of each group. 
Claim 1 is directed to, among other things, a semiconductor device, comprising a semiconductor substrate, an insulating protection film, an upper electrode, and a lower electrode. 
Claim 5 is directed to, among other things, a method of manufacturing the semiconductor device of claim 1, the method comprising forming the guard ring high concentration regions by p- type impurity implantation or epitaxial growth, and forming the guard ring low concentration regions by p-type impurity implantation or epitaxial growth. 
Accordingly, Applicant respectfully submits that there would be no serious burden if restriction were not required as a search for the claimed semiconductor device would inevitably reveal art directed towards a method of manufacturing the semiconductor device”.


As Applicant added in the remarks that the method claims (claim 5) comprising forming the guard ring high concentration regions by p- type impurity implantation or epitaxial growth, and forming the guard ring low concentration regions by p-type impurity implantation or epitaxial growth. However, the device claim, Claim 1 does not require any specific process step for forming the guard ring high and low concentration regions. Thus, search for the method claims would add serious burden for Examiner as it needs to include search for specific process steps cited in claim 5.
Therefore, Examiner maintains the restriction requirement. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 20030222327 A1; hereinafter “Yamaguchi”).

In re Claim 1, Yamaguchi discloses a semiconductor device (figs. 4-6), comprising: 
a semiconductor substrate 20 (¶ 0073; n+ type drain functions as a substrate);
an insulating protection film 46 (fig. 2, ¶ 0076, 0081-0083; the insulating film functions as a protection film for the p type layer 28 and n type layer 26); 
an upper electrode (48, 38) (¶ 0073); and 
a lower electrode 40 (¶ 0009), 
wherein the semiconductor substrate comprises: 
an element region (i.e., Cell region portion, hereinafter “ER”; ¶ 0072); and
a peripheral withstand voltage region (¶ 0078; the junction terminating region portion outside the cell region portion has high breakdown voltage. Therefore, the junction terminating region portion is functionally indistinguishable to a peripheral withstand voltage region; hereinafter “PR”) provided around the element region ER, the upper electrode (48, 38) is provided above the element region ER,
the insulating protection film 46 is provided above the peripheral withstand voltage region PR, the lower electrode 40 is provided below the semiconductor substrate 20,
the element region ER comprises an element (e.g. gate 36 of the MOSFET) capable of allowing a current to flow between the upper electrode (48, 38) and the lower electrode 40,
the peripheral withstand voltage region PR comprises a plurality of guard ring regions of p-type (30a, 52, 28) (¶ 0076, 0072, 0082) and a drift region of n-type 26 (¶ 0072) separating the guard ring regions from each other (column 28 regions of the guard rings are separated from each other by columns 26),
each of the guard ring regions comprises a guard ring low concentration region (30a, 52) being in direct contact with the insulating protection film 46 and a guard ring high concentration 28, and each of the guard ring high concentration regions 28 is provided under the corresponding guard ring low concentration region 30a, comprises a p-type impurity concentration equal to or more than ten times as high as that in the corresponding guard ring low concentration region, and is separated from the insulating protection film 46 by the corresponding guard ring low concentration region 28 (As shown by the denotation of the regions of 30a, 52, 28, each of the guard ring high concentration regions 28 comprises a p-type impurity concentration equal to that in the corresponding guard ring low concentration region 30a).

In re Claim 2, Yamaguchi discloses the semiconductor device of claim 1 (figs. 4-6), wherein
the element region ER comprises an element p-type region 30 (¶ 0073) being in direct contact with the upper electrode (48, 38),
the drift region 26 extends into the element region ER (Note: Claim 2 in its current form does not specify the drift region extends in a continuous manner) and is in direct contact with the element p-type region 30 from below, and
the element p-type region 30 comprises an element low concentration region (e.g. upper half of the p type region 30; hereinafter “ER_EtaLow”) being in direct contact with the upper electrode (48, 38) and 
an element high concentration region (e.g. upper half of the p type region 30; hereinafter “ER_EtaHigh”) provided between the element low concentration region (“ER_EtaLow”) and the drift region 26 and comprising a p-type impurity concentration equal to or more than ten times as high as that in the element low concentration region.

In re Claim 3, Yamaguchi discloses the semiconductor device of claim 2 (figs. 4-6), wherein a thickness of the element low concentration region (“ER_EtaLow”) is substantially In an alternative interpretation, upper half of the p type region 30a has been interpreted as the guard ring low concentration region; hereinafter “PR_EtaLow”).

In re Claim 4, Yamaguchi discloses the semiconductor device of claim 2 (figs. 4-6), wherein a thickness of the element high concentration region (“ER_EtaHigh”) is substantially same as a thickness of the guard ring high concentration regions (In an alternative interpretation, lower half of the p type region 30a has been interpreted as the guard ring high concentration region; hereinafter “PR_EtaHigh”).


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagata et al. (US 20150295028 A1; hereinafter “Kagata”).

In re Claim 1, Kagata discloses a semiconductor device (figs. 1-4), comprising: 
a semiconductor substrate 3 (¶ 0090);
an insulating protection film 16 (¶ 0099; the insulating film functions as a protection film for the p type layer 5); 
an upper electrode 12 (¶ 0097); and 
a lower electrode 13 (¶ 0098), 
wherein the semiconductor substrate comprises: 
an element region 1 (¶ 0089); and
a peripheral withstand voltage region 2 (¶ 0005, 0089; the outer peripheral region 2 has high breakdown voltage. Therefore, the outer peripheral region 2 is functionally indistinguishable to a peripheral withstand voltage region) provided around the element region 1, the upper electrode 12 is provided above the element region 1,
16 is provided above the peripheral withstand voltage region 2, the lower electrode 13 is provided below the semiconductor substrate 3,
the element region 1 comprises an element (e.g. gate 9 of the MOSFET) capable of allowing a current to flow between the upper electrode 12 and the lower electrode 13 (¶ 0098),
the peripheral withstand voltage region 2 comprises a plurality of guard ring regions of p-type (5, 4a) (¶ 0090, 0091) and a drift region of n-type 4b (¶ 0090) separating the guard ring regions from each other (column 4a regions of the guard rings are separated from each other by columns 4b),
each of the guard ring regions comprises a guard ring low concentration region 5 being in direct contact with the insulating protection film 16 and a guard ring high concentration region 4a, and each of the guard ring high concentration regions 4a is provided under the corresponding guard ring low concentration region 5, comprises a p-type impurity concentration equal to or more than ten times as high as that in the corresponding guard ring low concentration region, and is separated from the insulating protection film 16 by the corresponding guard ring low concentration region 5 (Kagata discloses the impurity concentrations of the guard ring high concentration region 4a is 1x1015 to 1x1016 cm-3 (¶ 0090) and the impurity concentrations of the guard ring low concentration region 5 is 1x1015 to 5x1015 cm-3 ; ¶ 0091).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893